Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (JP 2009/299460 A, published 24 Dec. 2009, hereinafter Seki).
Regarding claims 1, 3 and 8-9, Seki teaches a gypsum-based building material suitable for bearing walls (Abstract and claim 1).  Seki teaches that his building material contains 0.3 to 5 parts by weight glass fibers per 100 parts by weight gypsum (claim 5), which is 0.3 to 5 wt.% glass fibers relative to the amount of gypsum, 0.3 to 5 parts of starch by weight per 100 parts by weight gypsum (claim 7), which is 0.3 to 5 wt.% relative to the amount of gypsum, and 0.1 to 5 parts vinyl acetate resin by weight per 100 parts by weight of gypsum (claim 9), which is 0.1 to 5 wt.% vinyl acetate resin relative to the amount of gypsum.  
Therefore, Seki teaches that the combined amounts of vinyl acetate resin and starch is 0.4 to 10% wt. relative to the gypsum, and some embodiments taught by Seki contain more vinyl acetate resin than starch.  

In light of the overlap between the claimed construction board and that disclosed by Seki, it would have been obvious to one of ordinary skill in the art to use a construction board that is both disclosed by Seki and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (JP 2009/299460 A, published 24 Dec. 2009, hereinafter Seki) in view of Weir et al. (US Patent Application 2006/0171976 A1, published 03 Aug. 2006, hereinafter Weir).
Regarding claims 1, 3 and 8-9, Seki teaches a gypsum-based
Seki does not disclose the use of migratory starch.
Weir teaches that starch that migrates to the facing/core interface helps bond the facing to the core (paragraph 0028), thus Weir teaching the use of migratory starch. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use migratory starch as taught by Weir in the plaster-based building material of Seki.  Weir teaches that starch that migrates to the facing/core interface helps bond the facing to the core (paragraph 0028). 

Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Seki et al. (JP 2009/299460 A, published 24 Dec. 2009, hereinafter Seki) in view of Hotchin et al. (US .
Regarding claims 1, 3, and 8-9, Seki teaches a gypsum-based building material suitable for bearing walls (Abstract and claim 1).  Seki teaches that his building material contains 0.3 to 5 parts by weight glass fibers per 100 parts by weight gypsum (claim 5), which is 0.3 to 5 wt.% glass fibers relative to the amount of gypsum, 0.3 to 5 parts of starch by weight per 100 parts by weight gypsum (claim 7), which is 0.3 to 5 wt.% relative to the amount of gypsum, and 0.1 to 5 parts vinyl acetate resin by weight per 100 parts by weight of gypsum (claim 9), which is 0.1 to 5 wt.% vinyl acetate resin relative to the amount of gypsum.  
Therefore, Seki teaches that the combined amounts of vinyl acetate resin and starch is 0.4 to 10% wt. relative to the gypsum, and some embodiments taught by Seki contain more polyvinyl acetate resin than starch.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Seki states that the starch to be blended [in his invention] can be without acid treatment (paragraph 0024), although Seki does not explicitly disclose use of a native starch.
Hotchin teaches a construction panel using native starch (paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a native starch as taught by Hotchin in the plaster-based building material of Seki.  Seki’s and Hotchin’s inventions are both based on plasterboards, so 
Regarding claim 10, Seki in view of Hotchin teaches the elements of claim 1.
Seki does not disclose the use of a migratory starch.
Hotchin teaches use of a migratory starch (paragraph 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a migratory starch as taught by Hotchin in the plaster-based building material of Seki.  Seki’s and Hotchin’s inventions are both based on plasterboards, so one of ordinary skill in the art would have a reasonable expectation of success in using the migratory starch of Hotchin in the panel taught by Seki.  Further, Hotchin teaches that migratory starch at relatively high amounts (at least 3 wt.%) is retained sufficiently within the plasterboard to provide enhanced fixing strength as well as aid in improving the bonding of the plasterboard core to the paper facing, so multiple starch varieties are not required (paragraph 0047). 

Response to Arguments
Applicant's arguments filed 21 Jun. 2021 have been fully considered, but they were not persuasive. 
Applicant amended claim 1 and added claim 10.
Applicant argues that the prior art lacks a showing of a native starch present in an amount that is greater than 3 wt.%.

Applicant argues that the prior art lacks a showing of using greater amounts of polyvinyl acetate and lesser amounts of a native starch.
However, as presented above, Seki teaches starch in the amounts of 0.3 to 5 wt.% relative to the amount of gypsum and polyvinyl acetate resin in the amount of 0.1 to 5 wt.% relative to the amount of gypsum.  Therefore, Seki teaches formulations with greater amounts of polyvinyl acetate than starch.
Applicant argues that these specific claimed polymeric additives, in the relative quantities now claimed, facilitates the manufacturing process by increasing the fluidity of the stucco slurry while at the same time increasing the resistance to hygroscopic expansion.
However, the prior art meets all the claim limitations; and therefore, the formulations of the prior art would be expected to show the same improvements as the present invention absent evidence to the contrary.
Further, applicant’s comparisons that demonstrate these improvements are not based on the closest prior art of Seki, since Seki teaches the inclusion of polyvinyl acetate in his formulations, and none of applicant’s comparative examples that are used to show these improvements include polyvinyl acetate.
Also, none of the applicant’s data appears to utilize a native starch.
Lastly, the data provided in the present specification is not persuasive given that it is not commensurate in scope with the scope of the present claims.  Specifically, the data utilizes formulations with 2 to 5 wt.% fibers and 5 to 12.5 wt.% total of polyvinyl acetate and starch, 
Applicant argues that Seki teaches equal amounts of starch and polyvinyl acetate, whereas claim 1 requires the polyvinyl acetate be present in amounts greater than the starch. 
However, Seki teaches overlapping amounts of starch and polyvinyl acetate, not equal amounts.  Therefore, Seki teaches formulations with greater amounts of polyvinyl acetate than starch.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787